Name: Commission Regulation (EEC) No 239/86 of 3 February 1986 amending Regulation (EEC) No 2236/85 on a principal standing invitation to tender for exports of white sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 2 . 86 Official Journal of the European Communities No L 29/ 19 COMMISSION REGULATION (EEC) No 239/86 of 3 February 1986 amending Regulation (EEC) No 2236/85 on a principal standing invitation to tender for exports of white sugar In the light of the situation and foreseeable develop ­ ment of the Community and world sugar markets there shall be fixed either'. 3 . The second subparagraph of Article 13 (2) shall read as follows : 'However the period of validity of export licences shall not exceed 30 September 1986.' 4 . The following Article 14a is inserted : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1 785/8 i of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 3768/85 (2), and in particular Articles 13 (2), 18 (5) and 19 (4) and (7) thereof, Having regard to Council Regulation (EEC) No 608/72 of 23 March 1972 laying down rules to be applied in the case of considerable price rises on the world sugar market (3), and in particular Article 1 ( 1 ) thereof, Whereas under Commission Regulation (EEC) No 2236/85 of 29 July 1985 on a principal standing invita ­ tion to tender in order to determine levies and/or refunds on exports of white sugar (4) the Member States issue partial invitations for the export of white sugar ; whereas the purpose of this principal invitation is to permit the disposal to non-member countries of sugar from the 1985/86 marketing year, with exportation to take place by 30 June 1986 at the latest ; whereas exports to be made after that date would normally be made as the result of a further invitation to tender ; whereas, in view of the situa ­ tion on the world market and the need to allow exporters greater flexibility, the restriction of the principal invita ­ tion to tender for exports to be made by 30 June 1986 should be withdrawn, and for exports to be made after that date provision should be made for the levies and/or refunds fixed in advance before then to be adjusted, and no further supplementary invitation to tender should be planned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, 'Article 14a 1 . If the terms of Article 12 of Regulation (EEC) No 766/68 apply export refunds and export levies fixed in advance before 1 July 1986 under the terms of the present invitation to tender for sugar exported on or after that date shall , at the request of the party concerned, be adjusted as specified in paragraph 2. 2 . The adjustment mentioned in paragraph 1 shall consist of an increase in the export refund or reduction in the export levy by the difference, expressed in ECU per 100 kg, between the intervention price for white sugar applicable from 1 July 1986 onwards and the intervention price for white sugar in force on 30 June 1986 . For determination of this difference these intervention prices shall be increased by the corresponding storage levy specified at the second subparagraph of Article 8 (2) of Regulation (EEC) No 1785/81 . 3 . The application or adjustment under paragraph 1 must be made by the holder of the export licence or the assignee where a licence has been transferred to the Member State that issued it and before the customs export formalities for the quantities concerned are carried out. The Member State shall enter the adjustment to be made in section 18 (a) of the export licence and shall stamp this section . Member States shall without delay inform the Commission of the quantities of sugar for which appli ­ cations under paragraph 1 have been made.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2236/85 is amended as follows : 1 . The date of 11 June 1986 given in Article 1 (2) is replaced by 30 July 1986 . 2 . The opening words of Article 9 ( 1 ) shall read as follows : Article 2 This Regulation shall enter into force on 4 February 1986 . (') OJ No L 177, 1 . 7 . 1981 , p. 4 . (2) OJ No L 362, 31 . 12 . 1985, p. 8 . (  ') OJ No L 75, 28 . 3 . 1972, p. 5 . 4 OJ No L 209 , 6 . 8 . 1985, p. 19 . No L 29/20 Official Journal of the European Communities 4. 2 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 February 1986 . For the Commission Frans ANDRIESSEN Vice-President